Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered November 15,1993, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*465Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the People failed to adduce legally sufficient evidence that he was in knowing possession of an amount of cocaine in excess of the statutory amount required for criminal possession of a controlled substance in the second degree under Penal Law former § 220.18 (1) (see, People v Ryan, 82 NY2d 497; People v Clanton, 220 AD2d 764).
The defendant’s remaining contentions are without merit. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.